Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 15, 2020

The Court of Appeals hereby passes the following order:

A20D0229. IN THE INTEREST OF W. P., A CHILD (MOTHER).

      In January 2019, the juvenile court entered an order terminating the mother’s
parental rights to her minor child, W. P. The mother, through her attorney, filed a
motion for new trial, asserting, among other things, that she was provided with
ineffective assistance of counsel at the termination hearing. On August 20, 2019, the
trial court denied the mother’s motion for new trial. The mother then filed this
application for discretionary appeal on December 17, 2019. We, however, lack
jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583
(420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot
accept an application for appeal not made in compliance with OCGA § 5-6-34 (d).
Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Here, the mother filed
her application 119 days after entry of the termination order. In her application, the
mother acknowledges that her application was not filed within 30 days of the order
denying the motion for new trial, but contends that the juvenile court did not appoint
counsel to represent her on appeal until November 13, 2019. However, this does not
excuse the mother’s failure to follow the statutory deadlines, which are jurisdictional.
The mother’s application is untimely, and it is hereby DISMISSED for lack of
jurisdiction.
      The mother is informed that a juvenile court may grant an out-of-time
application if the parent’s appellate due process rights were frustrated by ineffective
assistance of counsel. See In the Interest of B. R. F., 299 Ga. 294, 298 (788 SE2d
416) (2016). This determination must be made by the juvenile court in the first
instance. Id.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     01/15/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.